Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered September 23, 1985, convicting him of robbery in the first degree, upon his plea of guilty, and sentencing him to an indeterminate term of from 5 to 15 years’ imprisonment.
Ordered that the judgment is affirmed.
The sentencing court did not abuse its discretion in denying youthful offender treatment or in sentencing the defendant to *584an indeterminate term of imprisonment of 5 to 15 years. Despite the defendant’s youth and otherwise good background, the fact remains that he knowingly participated in an armed robbery, during which the victim was fatally shot, and shared in the proceeds.
We have examined the issues raised by the defendant in his pro se supplemental brief and find them to be without merit. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.